714 N.W.2d 297 (2006)
475 Mich. 866
ASSOCIATED BUILDERS AND CONTRACTORS, SAGINAW VALLEY AREA CHAPTER, Plaintiff-Appellant,
v.
DIRECTOR, DEPARTMENT OF CONSUMER & INDUSTRY SERVICES, and Midland County Prosecutor, Defendants-Appellees, and
National Electrical Contractors Association, Michigan Chapter, Michigan Mechanical Contractors Association, Michigan Chapter of Sheet Metal & Air Conditioning Contractors, and Michigan State Building & Construction Trades Council, Defendants/Intervenors-Appellees, and
Saginaw County Prosecutor, Intervenor-Appellee.
Docket No. 129384(164). COA No. 234037.
Supreme Court of Michigan.
May 30, 2006.
*298 On order of the Court, the motion for reconsideration of this Court's order of February 27, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.